Filed
                                                                                            Washington State
                                                                                            Court of Appeals
                                                                                             Division Two

                                                                                           December 20, 2016




    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                          DIVISION II
 STATE OF WASHINGTON,                                                  No. 48154-5-II

                                 Respondent,                    UNPUBLISHED OPINION

         v.

 RUBEN EDWARD CORTEZ



       BJORGEN, C.J. — A jury returned a verdict finding Ruben Edward Cortez guilty of failure

to register as a sex offender. Cortez appeals, asserting that (1) the trial court erred by failing to

enter written findings of facts and conclusions of law following a CrR 3.5 hearing, and (2) the

State failed to present sufficient evidence in support of his conviction. Because the trial court’s

failure to enter written findings and conclusions was harmless, and because sufficient evidence

supports Cortez’s failure to register as a sex offender conviction, we affirm.

                                               FACTS

       On February 9, 2015, Vancouver Police Officer Jason Mills arrested Cortez for failure to

register as a sex offender. Cortez was then transported to the Clark County Jail. As part of the

jail booking process, Cortez’s photograph and fingerprints were taken. While at the Clark

County Jail, Cortez spoke with Mills. Cortez told Mills that he lived at his father’s residence in

Vancouver from April 2014 to September 2014, after which he moved to another residence in
No. 48154-5-II


Vancouver. Cortez also told Mills that he was aware of his requirement to register his residence

addresses, but that he did not attempt to do so.

       On September 28, 2015, the State charged Cortez by amended information with failure to

register as a sex offender. Before the start of trial, the trial court held a CrR 3.5 hearing to

determine the admissibility of Cortez’s statements to Officer Mills. Following the CrR 3.5

hearing, the trial court orally ruled that Cortez’s statements were admissible, stating:

               Based on the information I have, I find the undisputed evidence or
       undisputed facts are that the officer arrested Mr. Cortez, placed him in custody. He
       was transported to the Clark County Jail and there he was subjected to an
       interrogation. He was asked questions about why he was there and he answered
       those questions.
               I find as an undisputed fact that he was advised of his constitutional rights
       prior to that occurring. I can’t—the only evidence I have is the officer’s testimony
       that although he can’t recall specifically whether he did it from memory on this
       occasion or whether he did it reading from a form, that he advised Mr. Cortez of
       those rights.
               Mr. Cortez didn’t contest that. He just said he can’t recall one way or the
       other, because he was distraught. He was advised of his rights. He understood his
       rights based on the objective evidence at the time and he agreed to answer the
       questions of the officer. And he did so without any trick or coercion by the officer,
       no threats or promises being made. Both of the people who testified agreed to that.
               Mr. Cortez apparently was upset. Both Mr. Cortez and the officer testified
       he was concerned about his family and apparently, his daughter, but he was aware
       of his surroundings and knew what he was doing. The fact he doesn’t recall the
       details of it now is understandable, but not a basis for me finding that something
       improper occurred.
               So for that reason, I do find that the statements that he made to the officer
       on this particular day were admissible under 3.5.

Report of Proceedings (RP) at 34-35. The trial court did not, however, enter written findings and

conclusions as required under CrR 3.5(c).

       At trial, Officer Mills identified Cortez as the person he had arrested on September 9.

Cortez’s booking documents from his September 9 arrest were admitted as a trial exhibit. The

September 9 booking documents include a photograph of Cortez, his date of birth, and his

fingerprints.

                                                   2
No. 48154-5-II


         The trial court also admitted a 1994 juvenile order of commitment, which indicated that

“Ruben Edward Cortez, Jr.” had been convicted of first degree child rape. Exh. 2. The 1994

order of commitment included the convicted juvenile’s thumb prints and stated the juvenile’s

date of birth as May 23, 1979. The trial court also admitted a 1999 judgment and sentence

document from Clark County that indicated “Ruben Edward Cortez, aka Jacob Adam Wilcox”

had been convicted by guilty plea of failure to register as a sex offender. Exh. 3A. The 1999

judgment and sentence stated the defendant’s date of birth as May 23, 1979 and included the

defendant’s fingerprints. Additionally, the trial court admitted a 2005 felony judgment and

sentence document from King County that indicated “Ruben Edward Cortez” had been convicted

by guilty plea of failure to register as a sex offender. The 2005 felony judgment and sentence

document included “Ruben Edward Cortez[’s]” fingerprints and stated that his date of birth was

May 23, 1979. Exh. 4 at 29. A certified copy of Cortez’s driver’s license was also admitted at

trial.

         Nancy Druckenmiller, an identification specialist with the Clark County Sheriff’s Office,

testified that she had analyzed the fingerprints from Cortez’s September 9 booking documents.

Druckenmiller stated that she compared those fingerprints with the prints associated with the

1994 juvenile order of commitment, the 1999 judgment and sentence, and the 2005 felony

judgment and sentence. Druckenmiller concluded that all the fingerprints were taken from the

same person.

         The jury returned a verdict finding Cortez guilty of failure to register as a sex offender.

The jury also returned a special verdict finding that Cortez was previously convicted on at least

two occasions of failure to register as a sex offender. Cortez appeals.




                                                   3
No. 48154-5-II


                                            ANALYSIS

          I. FAILURE TO ENTER WRITTEN FINDINGS OF FACT AND CONCLUSIONS OF LAW

       Cortez first contends that the trial court erred by failing to enter written findings of fact

and conclusions of law following the CrR 3.5 hearing. The State concedes that the trial court

erred by failing to enter written findings and conclusions as required under CrR 3.5(c) but argues

that the error was harmless. We agree with the State.

       After conducting a CrR 3.5 hearing to determine the admissibility of a criminal

defendant’s statements, a trial court must set forth in writing “(1) the undisputed facts; (2) the

disputed facts; (3) conclusions as to the disputed facts; and (4) conclusion as to whether the

statement is admissible and the reasons therefor.” CrR 3.5(c). A trial court errs by failing to

enter written findings and conclusions required under CrR 3.5(c), but such error is harmless if

the trial court’s oral findings are sufficient to permit appellate review. State v. Cunningham, 116

Wn. App. 219, 226, 65 P.3d 325 (2003). A trial court’s failure to enter written findings and

conclusions is not grounds for reversal absent a showing of prejudice. State v. Thompson, 73

Wn. App. 122, 130, 867 P.2d 691 (1994).

       Here the trial court provided detailed oral findings, set out above, that would satisfy the

requirements of CrR 3.5(c) if reduced to writing. These detailed oral findings would be

sufficient to permit appellate review, but Cortez does not raise any issue with the oral findings or

with the legal conclusion that his statements were admissible at trial. Instead, he merely argues

that the failure to enter written findings requires reversal of his conviction and remand for a new

trial. Because Cortez fails to show any prejudice resulting from the trial court’s failure to enter

written findings and conclusions, we hold that the error was harmless.




                                                  4
No. 48154-5-II


                                 II. SUFFICIENCY OF THE EVIDENCE

       Next, Cortez contends that the State failed to present sufficient evidence in support of his

conviction of failure to register as a sex offender. Specifically, Cortez argues that the State failed

to prove that he had a duty to register because it did not present evidence that he was the same

Ruben Edward Cortez identified on the September 9 booking documents, the 1994 juvenile order

of commitment, the 1999 judgment and sentence, and the 2005 felony judgment and sentence.

We disagree.

       Sufficient evidence exists to support a conviction if any rational trier of fact could find

the essential elements of the crime beyond a reasonable doubt when viewing the evidence in the

light most favorable to the State. State v. Hosier, 157 Wn.2d 1, 8, 133 P.3d 936 (2006). A

defendant claiming insufficiency of the evidence admits the truth of the State’s evidence and all

inferences that can reasonably be drawn from that evidence. State v. Salinas, 119 Wn.2d 192,

201, 829 P.2d 1068 (1992). When reviewing the sufficiency of the State's evidence, we consider

circumstantial evidence and direct evidence as equally reliable. State v. Delmarter, 94 Wn.2d

634, 638, 618 P.2d 99 (1980). We defer to the trier of fact on issues of conflicting testimony,

witness credibility, and the persuasiveness of the evidence. State v. Walton, 64 Wn. App. 410,

415-16, 824 P.2d 533 (1992), abrogated on other grounds by In re Pers. Restraint of Cross, 180

Wn.2d 664, 327 P.3d 660 (2014).

       To convict Cortez of failure to register as a sex offender as charged, the State had to

prove beyond a reasonable doubt that he (1) had a duty to register under former RCW 9A.44.130

(2011) for a felony sex offense and (2) knowingly failed to comply with former RCW

9A.44.130’s registration requirements. Former RCW 9A.44.132(1) (2011). Additionally, to

elevate the crime to a class B felony, the State had to prove beyond a reasonable doubt that



                                                  5
No. 48154-5-II


Cortez had previously been convicted of failure to register as a sex offender on two or more

occasions. Former RCW 9A.44.132(1)(b). Cortez challenges only the evidence in support of the

element that he had a duty to register, asserting that the State failed to prove he was the person

previously convicted as a juvenile of first degree child rape. Where, as here, the fact of a prior

conviction is an element of the charged crime, the State must show by independent evidence that

the person named in a former judgment is the same person being tried in the present action.

State v. Hunter, 29 Wn. App. 218, 221, 627 P.2d 1339 (1981). We hold that the State has met

this burden.

       Officer Mills identified Cortez in court as the same person he had arrested on September

9 and had witnessed being booked at the Clark County Jail. The State’s exhibit 1 contains

Cortez’s September 9 booking documents, including Cortez’s booking photograph and his

fingerprints. This was sufficient evidence from which any reasonable jury could conclude that

the defendant was the same “Ruben Edward Cortez” booked at the Clark County Jail on

September 9. The State also presented evidence in the form of Druckenmiller’s expert testimony

that the fingerprints on the September 9 booking documents belonged to the same person who

provided fingerprints on the 1994 juvenile order of commitment for a conviction of first degree

child rape, as well as the 1999 and 2005 judgment and sentences for failure to register as a sex

offender. Additionally, the jury was provided with a certified copy of Cortez’s driver’s license,

from which it could compare Cortez’s listed date of birth with the date of birth stated on each of

the exhibits mentioned above. Because the State presented independent evidence that the




                                                 6
No. 48154-5-II


defendant was the same Ruben Edward Cortez convicted as a juvenile for first degree child rape,

Cortez’s sufficiency claim is without merit. Accordingly, we affirm his conviction.1

         A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW

2.06.040, it is so ordered.



                                                       BJORGEN, C.J.
    We concur:



    JOHANSON, J.




    MELNICK, J.




1Cortez argues that, under the corpus delicti rule, the State cannot rely on his statements to
police to support the duty to register element. Because we hold that the State presented
sufficient evidence in support of his conviction independent of his statements to police, we need
not address this argument.
                                                   7